


110 HR 617 IH: Restoring the Everglades, an American

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 617
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Hastings of
			 Florida (for himself, Mr. Mario
			 Diaz-Balart of Florida, Mr. Mahoney of
			 Florida, Mr. Klein of
			 Florida, Ms. Castor,
			 Mr. Wexler, and
			 Mr. Meek of Florida) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize ecosystem restoration projects for the
		  Indian River Lagoon-South and the Picayune Strand, Collier County, in the State
		  of Florida.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring the Everglades, an American
			 Legacy Act of 2007.
		2.Indian River
			 Lagoon-South, Florida
			(a)Indian river
			 lagoonThe Secretary of the
			 Army may carry out the project for ecosystem restoration, water supply, flood
			 control, and protection of water quality, Indian River Lagoon-South, Florida,
			 at a total cost of $1,357,167,000, with an estimated Federal cost of
			 $678,583,500 and an estimated non-Federal cost of $678,583,500, in accordance
			 with section 601 of the Water Resources Development Act of 2000 (114 Stat.
			 2680) and the recommendations of the report of the Chief of Engineers, dated
			 August 6, 2004.
			(b)DeauthorizationsAs
			 of the date of enactment of this Act, the following projects are not
			 authorized:
				(1)The uncompleted
			 portions of the project authorized by section 601(b)(2)(C)(i) of the Water
			 Resources Development Act of 2000 (114 Stat. 2682), C–44 Basin Storage
			 Reservoir of the Comprehensive Everglades Restoration Plan, at a total cost of
			 $112,562,000, with an estimated Federal cost of $56,281,000 and an estimated
			 non-Federal cost of $56,281,000.
				(2)The uncompleted
			 portions of the project authorized by section 203 of the Flood Control Act of
			 1968 (82 Stat. 740), Martin County, Florida modifications to the Central and
			 South Florida Project, as contained in Senate Document 101, 90th Congress, 2d
			 Session, at a total cost of $15,471,000, with an estimated Federal cost of
			 $8,073,000 and an estimated non-Federal cost of $7,398,000.
				(3)The uncompleted
			 portions of the project authorized by section 203 of the Flood Control Act of
			 1968 (82 Stat. 740), East Coast Backpumping, St. Lucie—Martin County, Spillway
			 Structure S–311 of the Central and South Florida Project, as contained in House
			 Document 369, 90th Congress, 2d Session, at a total cost of $77,118,000, with
			 an estimated Federal cost of $55,124,000 and an estimated non-Federal cost of
			 $21,994,000.
				3.Picayune Strand
			 Ecosystem Restoration, Collier County, FloridaThe Secretary of the Army may carry out the
			 project for ecosystem restoration, Picayune Strand, Collier County, Florida, at
			 a total cost of $375,328,000, with an estimated Federal cost of $187,664,000
			 and an estimated non-Federal cost of $187,664,000, in accordance with section
			 601 of the Water Resources Development Act of 2000 (114 Stat. 2680), and the
			 report of the Chief of Engineers, dated September 15, 2006.
		
